
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 695
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2012
			Mr. Quayle (for
			 himself and Mr. Gowdy) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives on the appointment by the Attorney General of an outside
		  special counsel to investigate certain recent leaks of apparently classified
		  and highly sensitive information on United States military and intelligence
		  plans, programs, and operations.
	
	
		Whereas over the past few weeks, several publications have
			 been released that cite several highly sensitive United States military and
			 intelligence counterterrorism plans, programs, and operations;
		Whereas these publications appear to be based in
			 substantial part on unauthorized disclosures of classified information;
		Whereas the unauthorized disclosure of classified
			 information is a felony under Federal law;
		Whereas the identity of the sources in these publications
			 include senior administration officials, participants in these reported plans,
			 programs, and operations, and current American officials who spoke anonymously
			 about these reported plans, programs, and operations because they remain
			 classified, parts of them are ongoing, or both;
		Whereas such unauthorized disclosures may inhibit the
			 ability of the United States to employ the same or similar plans, programs, or
			 operations in the future; put at risk the national security of the United
			 States and the safety of the men and women sworn to protect it; and dismay our
			 allies;
		Whereas under Federal law, the Attorney General may
			 appoint an outside special counsel when an investigation or prosecution would
			 present a conflict of interest or other extraordinary circumstances and when
			 doing so would serve the public interest;
		Whereas investigations of unauthorized disclosures of
			 classified information are ordinarily conducted by the Federal Bureau of
			 Investigation with assistance from prosecutors in the National Security
			 Division of the Department of Justice;
		Whereas there is precedent for officials in the National
			 Security Division of the Department of Justice to recuse itself from such
			 investigations to avoid even the appearance of impropriety or undue influence,
			 and it appears that there have been such recusals with respect to the
			 investigation of at least one of these unauthorized disclosures;
		Whereas such recusals are indicative of the serious
			 complications already facing the Department of Justice in investigating these
			 matters;
		Whereas the severity of the national security implications
			 of these disclosures; the imperative for investigations of these disclosures to
			 be conducted independently so as to avoid even the appearance of impropriety or
			 undue influence; and the need to conduct these investigations expeditiously to
			 ensure timely mitigation constitute extraordinary circumstances; and
		Whereas, for the foregoing reasons, the appointment of an
			 outside special counsel would serve the public interest: Now, therefore, be
			 it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the Attorney
			 General should—
				(A)delegate to an
			 outside special counsel all of the authority of the Attorney General with
			 respect to investigations by the Department of Justice of any and all
			 unauthorized disclosures of classified and highly sensitive information related
			 to various United States military and intelligence plans, programs, and
			 operations reported in recent publications; and
				(B)direct an outside
			 special counsel to exercise that authority independently of the supervision or
			 control of any officer of the Department of Justice;
				(2)under such
			 authority, the outside special counsel should investigate any and all
			 unauthorized disclosures of classified and highly sensitive information on
			 which such recent publications were based and, where appropriate, prosecute
			 those responsible; and
			(3)the President
			 should assess—
				(A)whether any such
			 unauthorized disclosures of classified and highly sensitive information damaged
			 the national security of the United States; and
				(B)how such damage
			 can be mitigated.
				
